HOLMES, Circuit Judge
(specially concurring).
I concur except as to that part of the opinion which says that the proviso to paragraph (b) of part 2 of the decree does not amend or restrict the balance of said paragraph.
The Board’s construction of our decree seems to have been that it was not required to act on any petition for a cer*995tification of representatives until the bargaining between Solvay Process Company and Local No. 424 had begun. This interpretation seems to me to be erroneous.
The above proviso plainly says that the Company may abide the decision of the Board (which means may await said decision) and comply with any supplemental order to enforce certification by the Board, “in lieu of bargaining collectively” with said Local No. 424. The Board has made no supplemental order, and has refused to act on two petitions filed with it under said proviso except to dismiss them summarily without a hearing on the merits of either of them.
In view of such action, the proviso permits the Company to continue to await the decision of the Board on the merits of said petitions and to “comply with any supplemental order by the Board, in lieu of bargaining collectively” with said Local No. 424.